Citation Nr: 0513764	
Decision Date: 05/19/05    Archive Date: 06/01/05

DOCKET NO.  02-06 967A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Entitlement to service connection for residuals of an 
electric shock to include a respiratory disability, a 
disability manifested by muscle contractions of the legs, and 
a skin disability. 



ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel








INTRODUCTION

The veteran had active service from June 1957 to June 1963.

This appeal arises from rating decisions of the Cleveland, 
Ohio Regional Office (RO).

The Board notes that the issue of entitlement to service 
connection for a psychiatric disability (that was on appeal 
to the Board at the time of the July 2003 remand) was granted 
by rating decision in February 2005; accordingly, this issue 
is no longer before the Board for adjudication.  In addition, 
as the grant of service connection for a psychiatric 
disability encompasses impairment relating to memory loss, 
memory loss has been removed from the issue remaining on 
appeal before the Board.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the veteran's appeal has been obtained by the 
RO.

2.  The veteran does not suffer from residuals of an 
electrical shock to include a respiratory disability, a 
disability manifested by muscle contractions of the legs, or 
a skin disability that was manifest in service, or that is 
related to disease or injury during service.


CONCLUSION OF LAW

Residuals of an electric shock to include a respiratory 
disability, a disability manifested by muscle contractions of 
the legs, and a skin disability were not incurred in or 
aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The service medical records show that the veteran was 
hospitalized in February 1962 for second and third degree 
electrical burns of the hands and feet that were the result 
of an accident that occurred when a generator was being 
unloaded from a truck by a crane when the boom came into 
contact with a high voltage wire.  

A treatment notation indicates the veteran was normal except 
for small second and third degree burns of the left foot and 
left hand.  There had been no loss of consciousness. 

Medical history provided at the time of the March 1963 
separation examination indicated that there had been no 
sequalae after the February 1962 electrical shock.  The March 
1963 separation examination was silent with regard to the 
presence of a respiratory disability, a disability manifested 
by muscle contractions of the legs, or a skin disability. 

Received in May 2001 was a copy of a February 1962 newspaper 
article that reported that two enlisted men (to include the 
veteran) were injured when a crane touched a high voltage 
wire.  It noted that the veteran suffered burns and had 
respiratory injuries.

In a July 2001 statement, the veteran indicated that 
residuals of the electrical shock during service included 
uncontrollable muscle contractions of the legs, and that the 
pores of the legs were closed which caused an irritation of 
the skin.

On VA examination in January 2002, there was dryness of the 
skin of the legs with alligator type configuration of the 
skin.  The diagnoses included restless leg syndrome and 
pulmonary emphysema.  The examiner noted that there were no 
clinical findings directly related to the skin except for 
dryness of the skin and restless leg syndrome.  The examiner 
also noted that an electrical shock had occurred in service.  
The statement is unclear, on its face, as to whether the 
examiner was relating a skin disability and muscle 
contractions to the inservice electrical shock.  Whether or 
not the examiner intended such a construction is immaterial 
as no reasons and bases were offered for such a putative 
nexus.  Moreover, adequate nexus opinions were subsequently 
obtained.  

An August 2003 statement from the veteran's treating 
psychiatrist attributed the veteran's chronic obstruction 
pulmonary disability (COPD) to years of cigarette smoking.  
With regard to the veteran's periodic limb movement disorder, 
the examiner had no firm opinion regarding causality from the 
electric shock experience.  Periodic limb movement disorder 
was commonly idiopathic in nature and the examiner had no 
historical timeline in this case to establish whether 
symptoms developed within a reasonable time frame after the 
inservice episode.

On VA examination in October 2004, it was noted that the 
veteran's claims folder had been reviewed.  A history of 
smoking one and a half packs a day for at least 30 years was 
reported.  On examination, the skin of the feet, thighs and 
legs was dry and scaly.  It was opined that some aspect of 
memory loss may well have been due to the inservice injury.  
It was not felt that any current respiratory problem had 
anything to do with the inservice injury.  The veteran's 
smoking history was felt to be the major cause of any 
respiratory difficulty.  With regard to the skin condition of 
the legs, the examiner opined that there was no relation to 
his traumatic injury.  The examiner further stated that he 
was unable to find any evidence of a disease referable to 
"muscle contractions".  The examiner further stated that if 
the veteran had not smoked that he would not have had any 
respiratory problems and any muscle difficulties would have 
manifested within a reasonable time from the inservice 
injury.  In short, the examiner opined that the veteran was 
without any major residual physical problem from the 
inservice electrical trauma.  The diagnoses included 
pulmonary emphysema less likely not related to service; dry 
and scaly skin less likely not related to service; and no 
evidence of abnormal muscle contractions found.  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303(a) (2004).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).  

The veteran maintains that he currently suffers from 
residuals of an electrical shock during service to include a 
respiratory disability, a skin disability and muscle 
contractions of the legs.  The evidence does not support this 
claim. 

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The 
United States Court of Appeals for the Federal Circuit has 
determined that a significant lapse in time between service 
and post-service medical treatment may be considered as part 
of the analysis of a service connection claim.  See generally 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

The service medical records show that the veteran was 
hospitalized in February 1962 for second and third degree 
electrical burns of the left hand and left foot.  A treatment 
notation shows that the veteran was normal on examination 
except for the burns.  Medical history at the time of 
separation from service in March 1963 indicated that there 
had been no sequalae after the February 1962 electrical 
shock.  The separation physical examination was silent 
regarding any evidence or diagnosis of a respiratory 
disability, a skin disability, or a disability manifested by 
muscle contractions of the legs.

After a review of all the lay and medical evidence of record, 
the Board finds that the preponderance of the evidence 
demonstrates that the veteran does not suffer from any 
residuals of an electrical shock during service.  None of the 
claimed disabilities was present during service (or for many 
years thereafter) and no such disability has been linked to 
any incident of active duty.  

The resolution of this case will hinge on whether there is 
adequate medical evidence of a nexus between the initial 
onset of any of the claimed disorders and the veteran's 
service.  The Board has the duty to assess the credibility 
and weight to be given the evidence relative to this issue.  
Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992) (quoting 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991), 
reconsideration denied per curiam, 1 Vet. App. 406 (1991)).  
Moreover, the resolution of this question is within the 
province of health care professionals as only a health care 
professional can provide a medical diagnosis or provide an 
opinion as to the relationship between a current disability 
and service.  See Espiritu at 494-95.  In this regard, the 
Board notes that the veteran's statements are not persuasive 
as lay people are not capable of rendering medical nexus 
opinions.  

Adequate reasons and bases must be presented if the Board 
adopts one medical opinion over another.  See Gabrielson v. 
Brown, 7 Vet. App. 36, 40 (1994).  

An examiner in August 2003 attributed COPD to the veteran's 
years of smoking.  Likewise, the VA examiner in October 2004 
concluded that no current respiratory disorder had anything 
to due with service, that the veteran would not have any 
respiratory problems if he had not smoked, and opined that 
pulmonary emphysema was less likely not related to service.  
There is no medical evidence or opinion that supports the 
claim of service connection for a respiratory disability.  

With regard to a disability manifested by muscle 
contractions, the August 2003 medical report indicated that 
the veteran's periodic limb movement disorder was the type of 
disability that was commonly idiopathic in nature.  Given the 
fact that there was no way to determine the date of onset, 
the examiner concluded that no firm opinion as to the 
etiology of this disability could be offered.  The VA 
examiner in October 2004 determined that no evidence had been 
found of a disease manifested by muscle contractions.  There 
is no medical evidence to the contrary.

With regard to a skin disability, the recent medical evidence 
shows the presence of dryness or scaly skin of the feet, legs 
and thighs. The October 2004 opinion indicated that it was 
unlikely that a skin disability was related to service.  This 
conclusion is consistent with the medical record.  In this 
regard, the February 1962 treatment notation shows burns of 
the left foot and left hand.  There is no current evidence of 
any residuals of an electrical burn of the left hand or left 
foot.  To the contrary, dryness or scaly skin has been found 
on recent examinations.  There is no basis to relate the 
current dry skin disability of the generalized lower 
extremity area with burns of the left foot and left hand in 
service.  Thus, the Board finds that the October 2004 VA 
medical opinion is both factually accurate and persuasive.  

The Board has considered the doctrine of affording the 
veteran the benefit of any existing doubt with regard to the 
claim for service connection; however, as the preponderance 
of the evidence is against the veteran's claim, the record 
does not demonstrate an approximate balance of positive and 
negative evidence as to warrant the resolution of this issue 
on that basis.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102.  


The Veterans Claims Assistance Act of 2000

In adjudicating the veteran's claim, the Board has considered 
the applicability of the regulations implementing the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)), which 
was signed into law on November 9, 2000.  38 C.F.R. § 3.159 
(2004).  These implementing regulations are applicable to all 
claims filed on or after the date of enactment of the VCAA - 
November 9, 2000 - or filed before the date of enactment and 
not yet final as of that date.  VAOPGCPREC 7-2003.  The 
regulations include an enhanced duty on the part of VA to 
notify a claimant of the information and evidence necessary 
to substantiate a claim for VA benefits and which information 
or evidence, if any, the claimant is expected to obtain and 
submit, and which evidence will be retrieved by VA.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The implementing regulations, among other things, modified 
VA's duties to notify and to assist claimants.  First, the 
changes imposed obligations on the agency when adjudicating 
veterans' claims.  With respect to the duty to notify, VA 
must inform the claimant of information "that is necessary to 
substantiate the claim" for benefits. 38 C.F.R. § 3.159.  
Second, the regulations set out in detail the agency's "duty 
to assist" a claimant in the development of claims for VA 
benefits.  The new regulations provide in part that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for VA benefits.

VA has a duty to notify a claimant if his or her application 
for benefits is incomplete.  The required notice must inform 
the applicant of any information necessary to complete the 
application.  38 C.F.R. § 3.159(b)(2) (2004).  The purpose of 
the first notice is to advise the claimant of any 
information, or any medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  In this case, the veteran's application is 
complete.  There is no outstanding information required, such 
as proof of service, type of benefit sought, or status of the 
veteran, to complete the application.

Once VA is in receipt of a complete or substantially complete 
application, VA must provide certain additional notices.  As 
noted above, there is an enhanced duty on the part of VA to 
notify a claimant of the information and evidence necessary 
to substantiate a claim for VA benefits and which evidence, 
if any, the veteran is expected to obtain and submit, and 
which evidence will be retrieved by VA.  Quartuccio, supra.  
In those cases where notice is provided to the claimant, 
notice is to be provided to advise that if such information 
or evidence is not received within one year from the date of 
such notification, no benefit may be paid or furnished by 
reason of the claimant's application.  38 U.S.C.A. § 5103(b) 
(West 2002).  In addition, 38 C.F.R. § 3.159(b) details the 
procedures by which VA will carry out its duty to provide 
notice.

In certain situations, if in response to a notice of its 
decision on a claim for which VA has already given the 
section 5103(a) notice, VA receives a notice of disagreement 
that raises a new issue, 38 U.S.C. § 7105(d) requires VA to 
take proper action and issue a statement of the case (SOC) if 
the disagreement is not resolved.  Section 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate the newly raised issue.  See 
VAOPGCPREC 8-2003.  

The Board has conducted a complete and thorough review of the 
appellant's claims folder.  The Board finds that the RO has 
fulfilled the notice requirements of the VCAA.  The RO sent 
the appellant letters in March 2001, July 2001, August 2003, 
and September 2004 as well as the statement of the case in 
May 2002 and supplemental statements of the case in March 
2003 and February 2005, which notified the appellant of the 
type of evidence necessary to substantiate his claim.  The 
documents also informed him that VA would assist in obtaining 
identified records, but that it was the appellant's duty to 
give enough information to obtain the additional records and 
to make sure the records were received by VA.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) (holding that both the 
statute, 38 U.S.C.A. § 5103(a), and the regulation, 38 C.F.R. 
§ 3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  
The above documents also informed the appellant about the 
information and evidence he is expected to provide. 

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate his claim.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  The 
Board notes that the VCAA's duty-to-assist provision under 38 
C.F.R. § 3.159 has been fulfilled.  This section of the new 
regulation sets forth several duties for VA in those cases 
where there is outstanding evidence to be obtained and 
reviewed in association with a claim for benefits.  VA must 
make reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim. 38 C.F.R. § 
3.159(c), (d) (2004).  

To the extent possible, VA has obtained all pertinent records 
from sources identified by the veteran with regards to his 
claim.  In this regard, all available VA and private 
treatment records have been obtained.  In addition, the 
veteran has withdrawn RO and Travel Board hearing requests.  
In October 2004, he indicated that there was no additional 
evidence available relative to his claim.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 C.F.R. 
3.159(c)(4) (2004).  In this case, the veteran was afforded 
VA examinations in January 2002 and October 2004 (to include 
a nexus opinion).  Upon review of the file, the Board is 
satisfied that the current record contains sufficient medical 
evidence to fully and fairly evaluate the veteran's appeal.  
As an additional examination is unnecessary, the Board finds 
that the RO has satisfied the duty-to-assist obligations with 
respect to medical examinations.

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  Therefore, the Board finds 
that VA has complied with the duty-to-assist requirements 
found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  

However, under the Veterans Benefits Act of 2003, it is now 
permissible for VA to adjudicate a claim before the 
expiration of the statutory one-year period within which a 
claimant has to respond after receiving a VCAA notice.  This 
provision is retroactive to the date of the VCAA, November 9, 
2000.  See Veterans Benefits Act of 2003, Pub.L. 108-183, 
§ 701, 117 Stat. 2651 (Dec. 16, 2003) (to be codified at 38 
U.S.C. § 5103(b)).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
Pelegrini standard was upheld as the veteran received VCAA 
notice in March 2001 prior to the initial unfavorable AOJ 
decision in February 2002.


ORDER

Entitlement to service connection for residuals of an 
electric shock to include a respiratory disability, a 
disability manifested by muscle contractions of the leg, and 
a skin disability is denied. 


	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


